—Application by the appellant for a writ of error cbram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 30, 2002 (People v Riley, 297 AD2d 826 [2002], lv denied 99 NY2d 584 [2003]), affirming a judgment of the Supreme Court, Kings County, rendered October 6, 1999.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Altman, Florio and H. Miller, JJ., concur.